Order entered October 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01069-CV

                     IN THE INTEREST OF A.C.M., A MINOR CHILD

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-19569-Z

                                             ORDER
       Before the Court is Justin Ray Monroe’s October 8, 2015 request that this Court compel

the district court to rule on his motion for the appointment of counsel on appeal.

       On August 12, 2015, the trial court entered a judgment terminating the parent-child

relationship between Justin Ray Monroe and A.C.M. The judgment also ordered that appointed

legal counsel’s representation of Justin Ray Monroe ended upon the signing of the judgment.

       On August 25, 2015, Justin Ray Monroe filed with the district court a notice of appeal

and a Motion for the Appointment of Counsel for Appeal.

       As of the date of this order, the district court has not ruled on Justin Ray Monroe’s

request for appointment of counsel on appeal.

       Section 701.021 of the family code provides for discretionary appointments of counsel in

a suit in which the best interests of a child are at issue, other than a suit filed by a governmental

entity requesting termination of the parent-child relationship.         TEX. FAM. CODE ANN. §
107.021(a) (West 2014). The district court may not require a person appointed under this section

to serve without reasonable compensation for the services rendered by the person.                 Id. §

107.021(b)(3).

           We ORDER the district court to set Justin Ray Monroe’s Motion for the Appointment of

Counsel for Appeal for hearing and give notice to the parties. At the hearing, the district court is

to determine the following:

1.         The ability of the parties to pay reasonable fees to the appointee; and

2.         Whether the appointment is necessary to ensure the determination of the best interests of
           the child.

See Id. § 107.021(b).

           The district court shall cause the hearing to be transcribed and shall make written findings

of fact.

           We ORDER the district court to file a record containing a transcript of the hearing, its

written findings of fact, any supporting documentation, and all orders the district court may issue

as a result of its hearing in this matter, with this Court within TWENTY (20) DAYS of the date

of this order.

           We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable David Lopez, Presiding Judge of the 256th Judicial District Court,

and to counsel for appellee and to send a copy of this order by first class mail to appellant Justin Ray

Monroe.

           We ABATE the appeal to allow the district court to comply with this order. We will

reinstate the appeal TWENTY (20) DAYS from the date of this order or when the findings are

received by this Court.
/s/   ELIZABETH LANG-MIERS
      PRESIDING JUSTICE